Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-8, 19, 23, 24, 41, 42, 44 and 46-50 are currently pending in the instant application.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-8, drawn to a method for removing a bead from a fluid-filled well of a microchip for synthesizing nucleic acid molecules, classified in C12N15/10. 

II.	Claims 19, 23 and 24, drawn to a system for synthesis of a nucleic acid molecule, classified in B03C5/005. 

III.	Claims 41, 42, 44 and 46, drawn to a method for the generation of an assembled nucleic acid molecule, classified in C12N15/101. 

IV.	Claims 47-50, drawn to a method for producing a nucleic acid molecule, classified in C12N15/1006. 

The inventions are distinct, each from the other because of the following reasons:
Inventions Group I and Group II are directed to an unrelated process and product. Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process. See MPEP § 802.01 and § 806.06.  In the instant case, the product cannot be used in, or made by, the process because the invention of Group I is directed to a method for removing a bead from a fluid-filled well of a microchip comprising: (i) providing a voltage between a first electrode and a second electrode; while Group II is directed to a system for synthesis of a nucleic acid molecules, comprising: (i) a microchip comprising a plurality of well structures and a first electrode; and (ii) a lid member comprising a second electrode, wherein the system of Group II does not include beads or fluid-filled wells.
Inventions of Group I and Group III are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together and they have different designs, modes of operation, and effects because Group I is directed to a method for removing a bead from a fluid-filled well of a microchip comprising: (i) providing a voltage between a first electrode and a second electrode; while Group III is directed to a method for the generation of an assembled nucleic acid molecule, comprising: (i) synthesizing; (ii) combining the nucleic acid molecules; (iii) joining some or all of the nucleic acid molecules; (iv) eliminating nucleic acid molecule which contain sequence errors; and (v) assembling the nucleic acid molecules in the error corrected nucleic acid molecule pool.
Inventions of Group I and Group IV are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together and they have different designs, modes of operation, and effects because Group I is directed to a method for removing a bead from a fluid-filled well of a microchip comprising: (i) providing a voltage between a first electrode and a second electrode; while Group IV is directed to a method for producing a nucleic acid molecule, comprising: (i) synthesizing the nucleic acid molecule on a bead in a well of a plate.
Inventions Group II and Group III are directed to an unrelated product and process. Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process. See MPEP § 802.01 and § 806.06. In the instant case, the product cannot be used in, or made by, the process because the invention of Group II is directed to a system for synthesis of a nucleic acid molecules, comprising: (i) a microchip comprising a plurality of well structures and a first electrode; and (ii) a lid member comprising a second electrode; while Group III is directed to a method for the generation of an assembled nucleic acid molecule, comprising: (i) synthesizing; (ii) combining the nucleic acid molecules; (iii) joining some or all of the nucleic acid molecules; (iv) eliminating nucleic acid molecule which contain sequence errors; and (v) assembling the nucleic acid molecules in the error corrected nucleic acid molecule pool. It is noted that the system of Group II comprises a microchip, and is configured for beads; while the invention of Group III recites synthesis of nucleic acids in the wells of a plate.
Inventions of Group II and Group IV are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)). In this case the apparatus as claimed can be used to practice another and materially different process including combining some or all of the nucleic acid molecules to form a plurality of larger nucleic acid molecules, and eliminating nucleic acid molecules which contain sequence errors from the plurality of larger nucleic acid molecules, and assembling the nucleic acid molecules in the error correct nucleic acid molecule pool to produce error corrected nucleic acid molecule pool; as well as, transferring beads to a suitable container as evidenced by Poehmerer et al. (US20160186166, effective filing date December 9, 2014; paragraphs [0011]; and [0093]).
Inventions of Groups III and Group IV are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; the inventions do not overlap in scope, i.e., are mutually exclusive; and the inventions as claimed are not obvious variants because the invention of Group III is directed to a method for the generation of an assembled nucleic acid molecule, comprising: (i) synthesizing; (ii) combining the nucleic acid molecules; (iii) joining some or all of the nucleic acid molecules; (iv) eliminating nucleic acid molecule which contain sequence errors; and (v) assembling the nucleic acid molecules in the error corrected nucleic acid molecule pool; and the invention of Group IV is directed to a method for producing a nucleic acid molecule, comprising: (i) synthesizing the nucleic acid molecule on a bead in a well of a plate. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all of these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification; and
(b) the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter; and
 (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); and
(d) the prior art applicable to one invention would not likely be applicable to another invention; and
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Election of Species
This application contains claims directed to the following patentably distinct species: If the Applicant elects the invention of Groups I-IV, the Applicant is required to further elect an ultimate species for each of the following:

A.	 A single specific species election of fluid such as, for example, wherein the fluid comprises an aqueous or a non-aqueous buffer solution (instant claim 4) OR wherein the fluid comprises water, methanol, acetonitrile, and Net4pTsO (instant claim 5), such as recited in claims 4 and 5 (please elect one of instant claims 4 or 5).

B.	A single specific species election of structure of the assembled nucleic acid molecules such as, for example, wherein the assembled nucleic acid molecule is composed of between 5 and 5,000 nucleic acid molecules (instant claim 44) OR wherein the assembled nucleic acid molecule is between 10 kb and 1 megabase (instant claim 46), such as recited in claims 44 and 46 (please elect one of instant claims 44 or 46).


The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species due to the different structures and/or functions.  In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 19, 41 and 47 are generic.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. For example, wherein the fluid comprises an aqueous or a non-aqueous buffer solution (instant claim 4); and wherein the fluid comprises water, methanol, acetonitrile, and Net4pTsO (instant claim 5), such that the different types fluids present in the wells can have different characteristics including different densities, electrical potential, solubilities, volumes, viscosity, compressibility, shear resistance, and/or molecular spacing such that the different fluids can be used with beads made of different materials, different sizes, flow capabilities, different functional group substitutions and/or can be used to form more or less bubbles such that the fluid will rise to the top and the beads can be removed by a variety of methods. Thus, at the very least, the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification; the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, Applicant must indicate which of these claims are readable on the elected species.

Should Applicant traverse on the ground that the species, or grouping of patentably indistinct species from which the election is required, are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally 
be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


/Amy M Bunker/
Primary Examiner, Art Unit 1639